Exhibit 10.1

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, schedules and
attachments hereto, as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), dated as of May 10,
2019, is entered into by and among:

 

  (i)

Bristow Group, Inc. (“Bristow Parent”);

 

  (ii)

each of the undersigned guarantors of the Secured Notes (as defined below)
(the “Guarantors” and, together with Bristow Parent and certain of its
subsidiaries, the “Company” and each a “Company Party” and upon the filing of
chapter 11 cases, as discussed herein, the “Debtors”); and

 

  (iii)

each of the undersigned holders of, or nominees, investment managers, advisors
or subadvisors to funds and/or accounts that are holders of (the
“Supporting Secured Noteholders”), the 8.75% Senior Secured Notes due 2023
issued by Bristow Parent (the “Secured Notes”) pursuant to that certain
Indenture, dated as of March 6, 2018 (as amended, the “Secured Notes Indenture”
and the documentation executed in connection therewith or relating thereto, the
“Secured Notes Documents”) among Bristow Parent, U.S. Bank National Association,
as trustee (in such capacity, the “Secured Notes Trustee”), and each of the
Guarantors.

The Company and the Supporting Secured Noteholders are each referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, the Parties wish to reorganize and recapitalize the Company in
accordance with a chapter 11 plan of reorganization (the “Plan”) that implements
a restructuring (the “Restructuring”) on the terms and conditions set forth in
the term sheet attached hereto as Exhibit A (together with all exhibits,
schedules and attachments thereto and as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof,
the “Restructuring Term Sheet”);1

WHEREAS, the Supporting Secured Noteholders have agreed to the use of their cash
collateral on the terms set forth in the Restructuring Term Sheet;

WHEREAS, the Supporting Secured Noteholders have provided certain senior secured
financing to the Company in the amount of $75,000,000 prior to the commencement
of any chapter 11 cases and have committed to provide an additional $75,000,000
as debtor in possession financing (the “DIP Loan”) after the Petition Date (as
defined below);

WHEREAS, certain Supporting Secured Noteholders (in such capacity, collectively,
the “Backstop Commitment Parties”) have committed to backstop an offering of
equity interests in Bristow Parent in connection with the Restructuring, as set
forth in the Restructuring Term Sheet;

 

1 

Capitalized terms used but not defined in this Agreement are given the meanings
ascribed to them in the Restructuring Term Sheet.



--------------------------------------------------------------------------------

WHEREAS, in order to effectuate the Restructuring, the Debtors intend to file
petitions commencing (the date of such commencement, the “Petition Date”)
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”) with the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”); and

WHEREAS, this Agreement is the product of arm’s length, good faith negotiations
among the Parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties covenant
and agree as follows:

AGREEMENT

Section 1. Certain Definitions. As used in this Agreement, the following terms
have the following meanings:

 

(a)

“Backstop Commitment Agreement” means the backstop commitment agreement to be
among Bristow Parent and the Backstop Commitment Parties.

 

(b)

“Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code,
against any of the Debtors.

 

(c)

“Designated Default” means the Reporting Designated Default.

 

(d)

“DIP Commitment Parties” means those holders of Secured Notes that have
committed to provide a senior secured superpriority term loan
debtor-in-possession credit facility in an aggregate amount of up to
$75 million.

 

(e)

“DIP Credit Agreement” means the credit agreement to be among Bristow Parent,
Bristow Holdings Company Ltd. III, the guarantors party thereto, the DIP
Commitment Parties from time to time party thereto and an institution to be
agreed as administrative agent.

 

(f)

“Interests” means any equity interests in Bristow Parent. For purposes of this
Agreement, “equity interests” means any: (i) partnership interests;
(ii) membership interests or units; (iii) shares of capital stock; (iv) other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distribution of assets of, the issuing entity;
(v) subscriptions, calls, warrants, options, or commitments of any kind or
character relating to, or entitling any person or entity to purchase or
otherwise acquire membership interests or units, capital stock, or any other
equity securities; (vi) securities convertible into or exercisable or
exchangeable for partnership interests, membership interests or units, capital
stock, or any other equity securities; or (vii) other interest classified as an
equity security.

 

(g)

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, trust, unincorporated organization, group, governmental or
regulatory authority, legal entity or association.

 

(h)

“Reporting Designated Default” means the failure of Bristow Parent to file with
the United States Securities and Exchange Commission its Quarterly Report on
Form 10-Q for the three months ended December 31, 2018 pursuant to Section 5.03
of the Secured Notes Indenture.

 

2



--------------------------------------------------------------------------------

(i)

“Required Backstop Commitment Parties” shall mean, at any time, two or more
unaffiliated Backstop Commitment Parties providing greater than 66 and 2/3% of
the backstop commitments pursuant to the Backstop Commitment Agreement.

 

(j)

“Required DIP Commitment Parties” shall mean, at any time, two or more
unaffiliated DIP Commitment Parties provided greater than 66 and 2/3% of the DIP
Commitments.

 

(k)

“Required Supporting Secured Noteholders” means, at any time, two or more
unaffiliated Supporting Secured Noteholders holding greater than 66 and 2/3% of
the principal amount of the outstanding Secured Note Claims.

 

(l)

“Secured Note Claim” means any Claim arising under, derived from, or based upon
the Secured Notes, including without limitation pursuant to any Trades.

 

(m)

“Secured Noteholder” means any person that either (i) is the sole legal and
beneficial owner of a Secured Note Claim, (ii) has investment or voting
discretion or control with respect to discretionary accounts for holders or
beneficial owners of a Secured Note Claim; (iii) holds an undivided 100%
beneficial interest or other participation interest in and to a Secured Note
Claim; or (iv) any Supporting Secured Noteholder that has a contractual
obligation to purchase and acquire (net of any obligation to sell any Secured
Note Claim) from any Secured Noteholder a Secured Note Claim (“Trades”), which
Trades, as of the date hereof, remains an outstanding obligation to purchase and
acquire a Secured Note Claim, and such Supporting Secured Noteholder has not yet
settled the Trades as an assignment, participation or other transfer of such a
Secured Note Claim.

 

(n)

“Secured Notes Ad Hoc Group” means the ad hoc group of Secured Noteholders
represented by Davis Polk & Wardwell LLP and PJT Partners LP.

 

(o)

“Transaction Expenses” means all reasonable and documented out-of-pocket fees
and expenses of the Secured Notes Ad Hoc Group (including the fees and expenses
of Davis Polk & Wardwell LLP, PJT Partners LP, Haynes and Boone, LLP, Daugherty,
Fowler, Peregrin, Haught & Jenson and one local counsel in each jurisdiction) in
connection with this Agreement, the Restructuring Documents and the transactions
contemplated hereby and thereby.

Section 2. Definitive Documentation.

2.01. Incorporation of Exhibits and Schedules. Each of the exhibits and
schedules attached hereto, including without limitation the Restructuring Term
Sheet and all exhibits thereto, are expressly incorporated by reference and made
part of this Agreement as if fully set forth herein. The Restructuring Term
Sheet sets forth the material terms and conditions of the Plan and the
Restructuring. Except as otherwise provided herein, neither this Agreement nor
the Restructuring Term Sheet nor any provision hereof or thereof may be
modified, amended, waived or supplemented except in accordance with Section 7.17
hereof.

 

3



--------------------------------------------------------------------------------

2.03. Restructuring Documents.

 

(a)

The definitive documents and agreements governing the Restructuring
(collectively, the “Restructuring Documents”) shall consist of the following:
(i) the motion seeking approval of authority to use cash collateral and grant
adequate protection (the “Cash Collateral Motion”) and the interim and final
orders to be entered by the Bankruptcy Court approving such motion
(respectively, the “Interim Cash Collateral Order” and the “Final Cash
Collateral Order” and, together, the “Cash Collateral Orders”) consistent with
the Restructuring Term Sheet; (ii) the Plan (and all exhibits and supplements
thereto, which in each case shall be consistent with the Restructuring Term
Sheet), it being acknowledged and agreed that a condition precedent to
consummation of the Plan shall be that this Agreement remains in full force and
effect; (iii) the disclosure statement with respect to such Plan
(the “Disclosure Statement”), the other solicitation materials in respect of the
Plan (such materials, collectively, the “Solicitation Materials”), the motion to
approve the Disclosure Statement and Solicitation Materials and the order to be
entered by the Bankruptcy Court approving the Disclosure Statement and
Solicitation Materials as containing, among other things, “adequate information”
as required by section 1125 of the Bankruptcy Code
(the “Disclosure Statement Order”); (iv) the documents evidencing and securing
the DIP Loan and the final order to be entered by the Bankruptcy Court approving
the DIP Loan (the “DIP Loan Order”): (v) the order to be entered by the
Bankruptcy Court confirming the Plan (the “Confirmation Order”) and pleadings in
support of entry of the Confirmation Order; (vi) documentation relating to any
exit financing; (vii) the Backstop Commitment Agreement and the rights offering
documents and procedures consistent with the Restructuring Term Sheet (and all
exhibits and other documents and instruments related thereto); (viii) those
motions and proposed court orders that the Company files with the Bankruptcy
Court on or after the Petition Date and seeks to have heard on an expedited
basis at the “first day hearing” (the “First Day Pleadings”) and on a final
basis at the “second day hearing” (the “Second Day Pleadings”); (ix) the
business plan and fleet plan for the reorganized Company; (x) the documents or
agreements for the governance of the reorganized Company, including any
shareholders’ agreements and certificates of incorporation; (xi) the documents
or agreements related to the MIP (as defined in the Restructuring Term Sheet)
and (xii) such other documents, pleadings, agreements or supplements as may be
reasonably necessary or advisable to implement the Restructuring.

 

(b)

The Restructuring Documents remain subject to negotiation and completion as of
the RSA Effective Time (as defined below); and such Restructuring Documents,
including any amendments, supplements or modifications thereof, shall contain
terms and conditions consistent in all material respects with this Agreement and
the Restructuring Term Sheet, and shall otherwise be in form and substance
reasonably acceptable to each of the Debtors and the Required Supporting Secured
Noteholders; provided that the Cash Collateral Orders shall be in form and
substance acceptable to the Required Supporting Secured Noteholders; provided,
further, that the DIP Credit Agreement and all related documents thereto shall
be in form and substance acceptable to each of the Debtors and the DIP
Commitment Parties and the DIP Loan Order shall be in form and substance
acceptable to each of the Debtors and the Required DIP Commitment Parties;
provided, further, that the Backstop Commitment Agreement and the rights
offering documents and procedures shall be in form and substance acceptable to
each of the Debtors and the Required Backstop Commitment Parties.
Notwithstanding anything to the contrary contained herein, the agreement of the
Parties to consummate the Restructuring shall be subject to the completion of
all necessary and/or appropriate definitive documentation, including the
Restructuring Documents, and the fiduciary obligations of the Debtors. The
Company acknowledges and agrees that it will provide advance draft copies of all
Restructuring Documents to counsel to the Secured Notes Ad Hoc Group as soon as
practicable prior to the time any Company Party intends to file such pleading or
other document.

 

4



--------------------------------------------------------------------------------

Section 3. Agreements of the Supporting Secured Noteholders.

3.01. Support of Restructuring. From the RSA Effective Time and as long as this
Agreement has not been terminated pursuant to the terms hereof (such period, the
“Effective Period”), and subject to the terms of this Agreement (including the
terms and conditions set forth in the Restructuring Term Sheet), each Supporting
Secured Noteholder agrees that it shall:

 

(a)

negotiate the Restructuring Documents in good faith, which will contain terms
consistent with this Agreement and the Restructuring Term Sheet, and coordinate
its activities with the other Parties (to the extent practicable and subject to
the terms hereof) in respect of all matters concerning the implementation and
consummation of the Restructuring;

 

(b)

not (i) object to, delay, postpone, challenge, reject, oppose or take any other
action that would reasonably be expected to prevent, interfere with, delay or
impede, directly or indirectly, in any material respect, the approval,
acceptance or implementation of the Restructuring on the terms set forth in the
Restructuring Term Sheet, (ii) directly or indirectly solicit, negotiate,
propose, enter into, consummate, file with the Bankruptcy Court, vote for or
otherwise knowingly support, participate in or approve any plan of
reorganization, sale, proposal or offer of dissolution, winding up, liquidation,
reorganization, merger or restructuring of the Company or its indebtedness other
than the Plan (in each case, an “Alternative Transaction”), or (iii) object to
or oppose, or support any other person’s efforts to object to or oppose, any
motions filed by the Company that are consistent with this Agreement, including
any request by the Company to extend its exclusive periods to file the Plan and
solicit acceptances thereof;

 

(c)

(i) subject to receipt of the Disclosure Statement and other Solicitation
Materials approved by the Disclosure Statement Order, timely vote, or cause to
be voted, its Claims and Interests (including any Post-RSA Effective Time Claims
or Interests (as defined below)) to accept the Plan following the commencement
of solicitation of votes for the Plan, by delivering their duly executed and
completed ballots accepting the Plan; (ii) refrain from changing, revoking or
withdrawing (or causing such change, revocation or withdrawal of) such vote or
consent; provided, however, that, subject to the order approving the Disclosure
Statement and solicitation procedures, such vote may be revoked (and, upon such
revocation, deemed void ab initio) by such Supporting Secured Noteholder at any
time following the expiration of the Effective Period, or upon termination of
this Agreement as to such Supporting Secured Noteholder pursuant to the terms
hereof (other than a termination resulting from a breach of this agreement by
such Supporting Secured Noteholder) and (iii) to the extent it is permitted to
elect whether to opt out of any releases set forth in the Plan, not elect to opt
out of the releases set forth in the Plan by timely delivering its duly executed
and completed ballot or documents indicating such;

 

(d)

in the case of the Backstop Commitment Parties, backstop the offering of
reorganized equity interests as described in the Restructuring Term Sheet and on
the terms and conditions substantially as set forth therein;

 

(e)

except to the extent expressly contemplated under the Plan or this Agreement, it
will not, and it will not direct, the Secured Notes Trustee or any other person,
to exercise any right or remedy for the enforcement of the Secured Notes Claims;

 

(f)

not (i) file a pleading seeking authority to amend or modify, the Restructuring
Documents or any other document relating to the Restructuring in a manner that
is inconsistent with this Agreement, (ii) file or seek authority to file any
pleading that is materially inconsistent with the Restructuring or the terms of
this Agreement, or (iii) taken any action that is materially inconsistent with,
or is intended or is reasonably likely to interfere with, consummation of the
Restructuring; and

 

5



--------------------------------------------------------------------------------

(g)

support, and in good faith take all actions necessary and reasonably requested
by the Debtors to obtain entry of the order confirming the Plan and the
consummation of the Restructuring.

3.02. Rights of Supporting Secured Noteholders Unaffected. Nothing contained
herein shall limit:

 

(a)

the rights of a Supporting Secured Noteholder under any applicable bankruptcy,
insolvency, foreclosure or similar proceeding, including, without limitation,
appearing as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case, so
long as the exercise of any such right is consistent with such Supporting
Secured Noteholder’s obligations hereunder;

 

(b)

the ability of a Supporting Secured Noteholder to purchase, sell, or enter into
any transactions in connection with its Claims or Interests, subject to the
terms hereof and applicable law;

 

(c)

any right of a Supporting Secured Noteholder to take or direct any action
relating to the maintenance, protection, or preservation of any collateral
provided that such action is consistent with this Agreement;

 

(d)

subject to the terms hereof, any right of a Supporting Secured Noteholder under
(i) the Secured Notes Indenture, or constitute a waiver or amendment of any
provision of the Secured Notes Indenture or (ii) any other applicable agreement,
instrument or document that gives rise to a Supporting Secured Noteholder’s
Claims or Interests, as applicable, or constitute a waiver or amendment of any
provision of any such agreement, instrument or document;

 

(e)

the ability of a Supporting Secured Noteholder to consult with other Supporting
Secured Noteholders or the Company; or

 

(f)

the ability of a Supporting Secured Noteholder to enforce any right, remedy,
condition, consent or approval requirement under this Agreement or any of the
Restructuring Documents.

3.03. Transfer of Claims and Interests. During the Effective Period, no
Supporting Secured Noteholder shall sell, contract to sell, give, assign,
participate, hypothecate, pledge, encumber, grant a security interest in, offer,
sell any option or contract to purchase or otherwise transfer or dispose of any
economic, voting or other rights in or to, by operation of law or otherwise
(each, a “Transfer”) any of its Claims or Interests (including any Post-RSA
Effective Time Claims or Interests (as defined below)), or any right or interest
(voting or otherwise) therein (including granting any proxies, depositing any
Claims or Interests into a voting trust or entering into a voting agreement with
respect to any Claims or Interests); provided, however, that any Supporting
Secured Noteholder may Transfer any of its Claims or Interests (including any
Post-RSA Effective Time Claims or Interests) to any person or entity (so long as
such Transfer is not otherwise prohibited by any order of the Bankruptcy Court)
that (a) agrees in writing, in substantially the form attached hereto as
Exhibit B (a “Transferee Joinder”), to be bound by the terms of this Agreement
(each such transferee, a “Transferee”) or (b) is a Supporting Secured
Noteholder,

 

6



--------------------------------------------------------------------------------

provided, that upon any purchase, acquisition or assumption by any Supporting
Secured Noteholder of any Claims or Interests, such Claims or Interests shall
automatically be deemed to be subject to the terms of this Agreement. Subject to
the terms and conditions of any order of the Bankruptcy Court, the transferring
Supporting Secured Noteholder shall provide the Company and its counsel and
counsel for the Secured Notes Ad Hoc Group with a copy of any Transferee Joinder
executed by such Transferee within three business days following such execution
in which event (y) the Transferee Lender shall be deemed to be a Supporting
Secured Noteholder hereunder with respect to all of its owned or controlled
Claims and Interests and rights or interests (voting or otherwise, including
without limitation any Subscription Rights (as defined in the Restructuring Term
Sheet) associated therewith) and (z) the transferor Secured Noteholder shall be
deemed to relinquish its rights (and be released from its obligations) under
this Agreement solely to the extent of such transferred Claims or Interests.
With respect to Claims or Interests held by the relevant Transferee upon
consummation of a Transfer, such Transferee is deemed to make all of the
representations and warranties of a Supporting Secured Noteholder set forth in
this Agreement. Any Transfer of any Supporting Secured Noteholder’s Claim that
does not comply with the foregoing shall be deemed void ab initio and the
Company and each other Supporting Secured Noteholder shall have the right to
enforce the voiding of such Transfer.

3.04. Qualified Marketmaker Transfers. Notwithstanding anything herein to the
contrary, (a) a Supporting Secured Noteholder may Transfer any right, title, or
interest in its Claims to an entity that is acting in its capacity as a
Qualified Marketmaker (as defined below) without the requirement that the
Qualified Marketmaker be or become a Supporting Secured Noteholder only if such
Qualified Marketmaker has purchased such Claims with a view to immediate resale
of such Claims (by purchase, sale, assignment, transfer, participation or
otherwise) as soon as reasonably practicable, and in no event later than the
earlier of (i) one business day prior to any voting deadline with respect to the
Plan (solely if such Qualified Marketmaker acquires such Claims prior to such
voting deadline) and (ii) twenty business days of its acquisition to a
Transferee that is or becomes a Supporting Secured Noteholder (by executing a
Transferee Joinder in accordance with Section 3.03); and (b) to the extent that
a Supporting Secured Noteholder is acting in its capacity as a Qualified
Marketmaker, it may Transfer or participate any right, title, or interest in any
Claims that such Qualified Marketmaker acquires from a holder of such Claims who
is not a Supporting Secured Noteholder without the requirement that the
transferee be or become a Supporting Secured Noteholder. Notwithstanding the
foregoing, (y) if at the time of a proposed Transfer of any Claim to the
Qualified Marketmaker in accordance with the foregoing, the date of such
proposed Transfer is on or before the voting deadline with respect to the Plan,
the proposed transferor Supporting Secured Noteholder shall first vote such
Claim in accordance with the requirements of Section 3.01(c) hereof prior to any
Transfer or (z) if, after a transfer in accordance with this Section 3.04, a
Qualified Marketmaker is holding a Claim on the voting deadline with respect to
the Plan, such Qualified Marketmaker shall vote such Claim in accordance with
the requirements of Section 3.01(c) hereof. For these purposes, a “Qualified
Marketmaker” means an entity that: (A) holds itself out to the market as
standing ready in the ordinary course of its business to purchase from customers
and sell to customers claims against the Company and its affiliates (including
debt securities or other debt) or enter into with customers long and short
positions in claims against the Company and its affiliates (including debt
securities or other debt), in its capacity as a dealer or marketmaker in such
claims against the Company and its affiliates; and (B) is in fact regularly in
the business of making a market in claims against issuers or borrowers
(including debt securities or other debt). A Qualified Marketmaker acting in
such capacity may purchase, sell, assign, transfer or participate any Claims
other than Claims held by a Supporting Secured Noteholder without any
requirement that the transferee be or become subject to this Agreement.

 

7



--------------------------------------------------------------------------------

3.05. Additional Claims and Interests. Nothing herein shall be construed to
restrict a right to acquire Claims or Interests after the RSA Effective Time
(defined below). To the extent any Supporting Secured Noteholder acquires any
Claims or Interests after the RSA Effective Time (such Claims or Interests, the
“Post-RSA Effective Time Claims or Interests”), each such Supporting Secured
Noteholder agrees that such acquired Post-RSA Effective Time Claims or Interests
shall be automatically subject to this Agreement and that such Supporting
Secured Noteholder shall be bound by and subject to this Agreement with respect
to such acquired Post-RSA Effective Time Claims or Interests. A Supporting
Secured Noteholder may sell or assign any Post-RSA Effective Time Claims or
Interests, subject to Section 3.03, and provided that any Post-RSA Effective
Time Claims or Interests that are sold or assigned shall remain subject to this
Agreement.

3.06. Additional Parties. Any Secured Noteholder may, at any time after the RSA
Effective Time, become a party to this Agreement as a Supporting Secured
Noteholder (an “Additional Party”) by executing a joinder agreement
substantially in the form attached as Exhibit C hereto (an “Additional Party
Joinder”), pursuant to which such Additional Party shall be bound by the terms
of this Agreement as a Supporting Secured Noteholder hereunder.

Section 4. Agreements of the Company Parties.

4.01. Commitments of the Company Parties. During the Effective Period, subject
to the terms of this Agreement (including the terms and conditions set forth in
the Restructuring Term Sheet), each Company Party, jointly and severally,
agrees, that it shall, and, to the extent applicable and subject to section 7.03
hereof, that it shall direct its direct and indirect subsidiaries to:

 

(a)

(i) do all things necessary and proper to seek approval of the Plan and to
complete the Restructuring, (ii) prosecute and defend any appeals relating to
the Confirmation Order or otherwise relating to the Restructuring,
(iii) negotiate in good faith all Restructuring Documents, coordinate its
activities with the other Parties hereto (to the extent practicable and subject
to the terms hereof) in respect of all matters concerning the implementation and
consummation of the Restructuring and take any and all necessary and appropriate
actions in furtherance of this Agreement, (iv) seek to comply with each Case
Milestone (as defined below) set forth in this Agreement; and (v) operate its
business in the ordinary course, taking into account the Restructuring;

 

(b)

not (i) amend or modify, or file a pleading seeking authority to amend or
modify, the Restructuring Documents or any other document relating to the
Restructuring in a manner that is materially inconsistent with this Agreement,
(ii) file or seek authority to file any pleading that is materially inconsistent
with the Restructuring or the terms of this Agreement, or (iii) taken any action
that is materially inconsistent with, or is intended or is reasonably likely to
interfere with, consummation of the Restructuring;

 

(c)

timely file a formal objection to any motion filed with the Bankruptcy Court by
any Person seeking the entry of an order (i) directing the appointment of an
examiner with expanded powers or a trustee, (ii) converting the Chapter 11 Cases
to cases under chapter 7 of the Bankruptcy Code, (iii) dismissing the Chapter 11
Cases, (iv) modifying or terminating the Debtors’ exclusive right to file and/or
solicit acceptances of a plan of reorganization or (v) for relief that (A) is
inconsistent with this Agreement in any material respect or (B) would, or would
reasonably be expected to, frustrate the purposes of this Agreement, including
by preventing the consummation of the Restructuring;

 

8



--------------------------------------------------------------------------------

(d)

seek entry of the Cash Collateral Orders and timely file a formal written
response in opposition to any objection filed with the Bankruptcy Court by any
Person with respect to the use of cash collateral or with respect to any of the
adequate protection granted to the Supporting Secured Noteholders pursuant to
any Cash Collateral Orders or otherwise;

 

(e)

use commercially reasonable efforts to obtain any and all required governmental,
regulatory and/or third party approvals necessary or required for the
implementation or consummation of the Restructuring or the approval by the
Bankruptcy Court of the Restructuring Documents;

 

(f)

provide reasonably prompt written notice to the Supporting Secured Noteholders
between the date hereof and the Effective Date of (i) the occurrence, or failure
to occur, of any event of which any Company Party has actual knowledge which
occurrence or failure would be likely to cause (A) any covenant of any Company
Party contained in this Agreement not to be satisfied in any material respect or
(B) any condition precedent contained in the Plan not to timely occur or become
impossible to satisfy, (ii) receipt of any notice from any third party alleging
that the consent of such party is or may be required in connection with the
transactions contemplated by the Restructuring, (iii) receipt of any material
notice, including from any governmental unit with jurisdiction, of any
proceeding commenced, or, to the actual knowledge of any Company Party,
threatened against any Company Party, relating to or involving or otherwise
affecting in any respect the transactions contemplated by the Restructuring, and
(iv) any failure of any Company Party to comply, in any material respect, with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it hereunder;

 

(g)

provide to the Secured Notes Ad Hoc Group and/or their respective professionals,
upon reasonable advance notice to the Company, (i) reasonable access to the
respective management and advisors of the Company for the purposes of evaluating
the Company’s finances and operations and participating in the planning process
with respect to the Restructuring, (ii) prompt access to any information
provided to any existing or prospective financing sources (including lenders
under any exit financing) and (iii) timely and reasonable responses to all
diligence requests; and

 

(h)

provide draft copies of all material motions or applications and other documents
(including all Restructuring Documents) the Company intends to file with the
Bankruptcy Court to counsel to the Secured Notes Ad Hoc Group at least two days
prior to the date when any Company Party intends to file any such pleading or
other document (provided that if delivery of such pleading or other document
(other than the Plan, the Disclosure Statement, the Confirmation Order or any
adequate protection order) at least two days in advance is not reasonably
practicable, such motion, order or material shall be delivered as soon as
reasonably practicable prior to filing), and consult in good faith with counsel
to the Secured Notes Ad Hoc Group regarding the form and substance of any such
proposed filing with the Bankruptcy Court.

Section 5. Representations, Warranties, and Covenants. Each of the applicable
Parties represents, warrants and covenants as to itself only, severally and not
jointly, to each other Party, as of the RSA Effective Time, as follows (each of
which is a continuing representation, warranty, and covenant):

5.01. Enforceability. It is validly existing and in good standing under the laws
of the state or jurisdiction of its organization or incorporation, and this
Agreement is a legal, valid and binding obligation of such Party, enforceable
against it in accordance with its terms, except as may be limited by applicable
laws relating to or limiting creditors’ rights generally (including the
Bankruptcy Code) or by equitable principles or a ruling of the Bankruptcy Court.

 

9



--------------------------------------------------------------------------------

5.02. No Consent or Approval. Except as expressly provided in this Agreement or
in the Bankruptcy Code (including, with respect to the Company from and after
the Petition Date, the approval of the Bankruptcy Court), no registration or
filing with, consent or approval of, or notice to, or other action is required
by any other Person in order for it to carry out the Restructuring in accordance
with the Restructuring Term Sheet or to perform its respective obligations under
this Agreement.

5.03. Power and Authority. It has all requisite power and authority to enter
into this Agreement and, subject to the Company obtaining necessary Bankruptcy
Court approvals from and after the Petition Date, to carry out the Restructuring
and to perform its respective obligations under this Agreement.

5.04. Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary actions on its part (subject with respect to the Company from and
after the Petition Date, the approval of the Bankruptcy Court). The Company
further represents and warrants that the respective boards of directors (or such
other governing body) for Bristow Parent and each of the Debtors has approved,
by all requisite action, the filing of the Chapter 11 Cases and the pursuit of
the Restructuring set forth in the Restructuring Term Sheet.

5.05. No Conflict. The execution, delivery and performance by it of this
Agreement does not: (a) violate any provision of law, rule or regulation
applicable to it or its certificate of incorporation or by-laws (or other
organizational document) or (b) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, any
material contractual obligation to which it is a party.

5.06. Supporting Secured Noteholder Representations and Warranties. Each
Supporting Secured Noteholder represents and warrants to each of the other
Parties that, as of the date such Party executes this Agreement, Transferee
Joinder or Additional Party Joinder, as applicable: (i) it either (A) is the
sole legal and beneficial owner of the aggregate principal amount of Claims
and/or amount of Interests set forth on its signature page, in each case free
and clear of any pledge, lien, security interest, charge, claim, proxy, voting
restriction, right of first refusal or other limitation on disposition of any
kind, in each case that is reasonably expected to adversely affect such
Supporting Secured Noteholder’s performance of its obligations contained in this
Agreement or (B) has full power and authority to vote on and consent to all
matters concerning the Claims (including Secured Note Claims held pursuant to
outstanding Trades) and/or Interests set forth on its signature page subject and
to exchange, assign, and transfer such Claims and/or Interests, in the case of
any interest in Secured Note Claims held pursuant to outstanding Trades, to any
customary “reputational out” or comparable carve-out limiting a Secured
Noteholder’s obligation to vote as directed by the purchaser in a Trade; (ii) it
is either (A) a qualified institutional buyer as defined in Rule 144A
promulgated under the Securities Act of 1933, as amended, or (B) an
institutional accredited investor as defined in Rule 501(a)(1), (2), (3) or
(7) promulgated under the Securities Act of 1933, as amended (either clause
(A) or clause (B), an “Accredited Investor”); (iii) any securities acquired by a
Supporting Secured Noteholder in connection with the Restructuring described
herein and in the Restructuring Term Sheet will be acquired for investment
purposes and not with a view to distribution in violation of applicable
securities law; (iv) it has made no prior assignment, sale, participation,
grant, conveyance or other Transfer of, and has not entered into any other
agreement to assign, sell, participate, grant, convey or otherwise Transfer, in
whole or in part, any portion of

 

10



--------------------------------------------------------------------------------

its right, title, or interests in any Claims or Interests that is inconsistent
with the representations and warranties of such Supporting Secured Noteholder
herein or would render such Supporting Secured Noteholder otherwise unable to
comply with this Agreement and perform its obligations hereunder; (v) it is not
relying on the Company for any legal or financial advice; (vi) as of the date
hereof, it has no actual knowledge of any event that, due to any fiduciary or
similar duty to any other person or entity, would prevent it from taking any
action required of it under this Agreement; and (vii) it has reviewed or has had
the opportunity to review, with the assistance of professional and legal
advisors of its choosing, all information it deems necessary and appropriate for
the risks inherent in the Restructuring.

Section 6. Termination.

6.01. Mutual Termination. This Agreement and the obligations hereunder may be
terminated by mutual written consent to terminate this Agreement among: (a) the
Company and (b) the Required Supporting Secured Noteholders.

6.02. Supporting Secured Noteholder Termination. This Agreement and the
obligations hereunder shall automatically terminate three business days (or such
other notice period as specifically set forth below) following the delivery of
written notice from the Required Supporting Secured Noteholders to the other
Parties any time after and during the continuance of any of the following events
(each, a “Supporting Secured Noteholder Termination Event”), which Supporting
Secured Noteholder Termination Event may be waived in accordance with
Section 7.17 hereof:

 

(a)

Other than as disclosed in writing to the Supporting Secured Noteholders and/or
their advisors as of the date hereof, any Debtor or any non-Debtor subsidiary of
the Company shall pay or cause to be paid any amount outside the ordinary course
of business with respect to executive compensation or benefits, including
without limitation any amount contemplated by or in connection with any
incentive, retention, bonus or similar plan, in each case without the consent of
the Required Supporting Secured Noteholders;

 

(b)

the Bankruptcy Court shall have entered an order dismissing any of the Chapter
11 Cases or converting any of the Chapter 11 Cases to a case or cases under
chapter 7 of the Bankruptcy Code;

 

(c)

an order denying confirmation of the Plan shall have been entered by the
Bankruptcy Court or the Confirmation Order shall have been reversed, vacated or
otherwise materially modified in a manner inconsistent with this Agreement or
the Plan without the prior written consent of the Required Supporting Secured
Noteholders;

 

(d)

any court of competent jurisdiction or governmental authority, including any
regulatory authority, shall have entered a final, non-appealable judgment or
order declaring the Restructuring, this Agreement or any material portion hereof
to be unenforceable or illegal or enjoining the consummation of a material
portion of the Restructuring and such judgment or order is not stayed,
dismissed, vacated or modified within three business days following notice
thereof to the Company by the Required Supporting Secured Noteholders; provided,
however, that (i) if such entry has been made at the request of the Required
Supporting Secured Noteholders, then a Supporting Secured Noteholder Termination
Event shall not be deemed to have occurred with respect to such judgment or
order and (ii) in the case of a stay, upon such judgment or order becoming
unstayed and three business days’ notice thereof to the Company by the Required
Supporting Secured Noteholders, a Supporting Secured Noteholder Termination
Event shall be deemed to have

 

11



--------------------------------------------------------------------------------

  occurred; provided, further, that a ruling by the Bankruptcy Court that the
Plan is not confirmable as a result of terms included therein and contemplated
by one or more provisions of the Restructuring Term Sheet shall not, by itself,
constitute a termination event pursuant to this Paragraph (d);

 

(e)

Any Company Party makes an assignment for the benefit of creditors;

 

(f)

the Company fails to comply with or achieve the following deadlines (each,
a “Case Milestone”):

 

  (i)

the Petition Date shall have occurred no later than May 14, 2019;

 

  (ii)

on the Petition Date, the filing of the Cash Collateral Motion;

 

  (iii)

no later than 5 days after the Petition Date, entry of the Interim Cash
Collateral Order;

 

  (iv)

no later than 45 days after the Petition Date, entry of the Final Cash
Collateral Order;

 

  (v)

no later than August 1, 2019, the filing of the Plan and the Disclosure
Statement;

 

  (vi)

no later than the date that is 45 days after the filing of the Plan and the
Disclosure Statement, the entry of the Disclosure Statement Order by the
Bankruptcy Court;

 

  (vii)

no later than the date that is 60 days after the entry of the Disclosure
Statement Order, the entry of the Confirmation Order by the Bankruptcy Court;
and

 

  (viii)

no later than the date that is 30 days after the entry of the Confirmation
Order, substantial consummation (as defined in section 1101 of the Bankruptcy
Code) of the Plan shall have occurred;

 

(g)

the filing by the Company of any motion or pleading with the Bankruptcy Court
that is not consistent in all material respects with this Agreement and the
Restructuring Term Sheet, and such motion or pleading is not withdrawn prior to
the proposed hearing date in respect of such motion after receipt of notice from
the Required Supporting Secured Noteholders to the Company (or, in the case of a
motion that has already been approved by an order of the Bankruptcy Court at the
time the Company is provided with such notice by the Required Supporting Secured
Noteholders, such order is not stayed, reversed or vacated within three business
days of such notice);

 

(h)

the Bankruptcy Court grants relief that is inconsistent in any material respect
with this Agreement or the Restructuring and such inconsistent relief is not
dismissed, vacated or modified to be consistent with this Agreement and the
Restructuring within three business days following notice thereof to the Company
by the Required Supporting Secured Noteholder;

 

(i)

the occurrence of an event giving rise to the Supporting Secured Noteholders’
right to termination the use of cash collateral under the terms of the Cash
Collateral Order that has not been waived or timely cured in accordance
therewith; provided, however, that if such occurrence is primarily the result of
a breach by any Supporting Secured Noteholder, then such Supporting Secured
Noteholder shall not be entitled to declare or assert the existence of such
Supporting Secured Noteholder Termination Event with respect to such occurrence;

 

12



--------------------------------------------------------------------------------

(j)

the occurrence of an event giving rise to the right of the Required Backstop
Commitment Parties to terminate the Backstop Commitment Agreement that has not
been waived or timely cured in accordance therewith; provided, however, that if
such occurrence is primarily the result of a breach by any Supporting Secured
Noteholder, then such Supporting Secured Noteholder shall not be entitled to
declare or assert the existence of such Supporting Secured Noteholder
Termination Event with respect to such occurrence;

 

(k)

any of the following shall have occurred: (i) the Company or any affiliate of
the Company shall have filed any motion, application, adversary proceeding or
cause of action (A) challenging the validity, enforceability, perfection or
priority of, or seeking avoidance or subordination of the Claims of the Secured
Noteholders or the liens securing such Claims, or (B) otherwise seeking to
impose liability upon or enjoin the Secured Noteholders (other than with respect
to a breach of this Agreement); or (ii) the Company or any affiliate of the
Company shall have supported any application, adversary proceeding or cause of
action referred to in the immediately preceding clause (i) filed by a third
party, or affirmatively consents (without the consent of the Required Supporting
Secured Noteholders) to the standing of any such third party to bring such
application, adversary proceeding or cause of action;

 

(l)

the Company withdraws or revokes the Plan or files, publicly proposes or
otherwise supports, any (i) Alternative Transaction or (ii) amendment or
modification to the Restructuring containing any terms that are inconsistent
with the implementation of, and the terms set forth in, the Restructuring Term
Sheet unless such amendment or modification is otherwise consented to in
accordance with Section 7.17 hereof;

 

(m)

on or after the RSA Effective Time, the Company effects any merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness or other similar transaction outside the ordinary course of
business, other than: (i) the commencement of the Chapter 11 Cases; (ii) in
accordance with the Budget in such Chapter 11 Cases; or (iii) with the consent
of the Required Supporting Secured Noteholders;

 

(n)

on or after the RSA Effective Time, the search and rescue helicopter services
contract by and between the United Kingdom Department for Transport and Bristow
Helicopters Ltd. (or any other Company Party or non-Debtor subsidiary of the
Company) or any other material contract of any Company Party ceases to be in
full force and effect;

 

(o)

the Restructuring Documents and any amendments, modifications or supplements
thereto filed by the Company include terms that are not consistent in all
material respects with this Agreement and the Restructuring Term Sheet and such
filing has not been modified or withdrawn within three business days after
notice thereof has been given by the Required Supporting Secured Noteholders to
the Company;

 

(p)

the material breach by the Company of any of the undertakings, representations,
warranties or covenants of the Company set forth in this Agreement, and such
breach shall continue unremedied for a period of five business days after notice
thereof has been given by the Required Supporting Secured Noteholders to the
Company;

 

13



--------------------------------------------------------------------------------

(q)

the Bankruptcy Court shall have entered an order pursuant to section 1104 of the
Bankruptcy Code appointing a trustee, receiver or an examiner to operate and
manage any of the Company’s businesses;

 

(r)

the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard
to material assets of the Debtors without the consent of the Required Supporting
Secured Noteholders;

 

(s)

the Company loses the exclusive right to file and solicit acceptances of a
chapter 11 plan; or

 

(t)

the failure of the Company to pay the reasonable fees and expenses of the
Secured Notes Ad Hoc Group in accordance with this Agreement and the Cash
Collateral Orders, which failure shall continue unremedied for a period of seven
business days after notice thereof has been given by the Required Supporting
Secured Noteholders to the Company.

The Company hereby acknowledges and agrees that the termination of this
Agreement and the obligations hereunder as a result of a Supporting Secured
Noteholder Termination Event, and the delivery of any notice by the Required
Supporting Secured Noteholders pursuant to any of the provisions of this
Section 6.02 shall not violate the automatic stay imposed in connection with the
Chapter 11 Cases.

6.03. Company Termination. This Agreement and the obligations, hereunder may be
terminated by the Company upon three business days advance written notice
thereof to the Supporting Secured Noteholders upon the occurrence of any of the
following events (a “Company Termination Event”) unless (a) to the extent
curable, such Company Termination Event has been cured by the applicable
Supporting Secured Noteholders during such three business day notice period, or
(b) such Company Termination Event is waived in accordance with Section 7.17
hereof:

 

(c)

the Bankruptcy Court shall enter an order dismissing the Chapter 11 Cases or
converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code;

 

(d)

the date that is fifteen days after the Bankruptcy Court or a court of competent
jurisdiction denies, vacates or reverses the Confirmation Order if the Parties
are unable to reach agreement after negotiating in good faith on a modified Plan
that would address the basis for such denial, vacatur or reversal and, as a
result, the Debtors determine it is in the best interests of the Company and its
stakeholders to pursue an Alternative Transaction;

 

(e)

any court of competent jurisdiction or governmental authority, including any
regulatory authority, enters a final, non-appealable judgment or order declaring
the Restructuring, this Agreement, or any material portion hereof to be
unenforceable or illegal or enjoining the consummation of a material portion of
the Restructuring and such judgment or order is not dismissed, vacated or
modified within three business days following notice thereof by the Company to
the Supporting Secured Noteholders; provided that a ruling by the Bankruptcy
Court that the Plan is not confirmable as a result of terms included therein and
contemplated by one or more provisions of the Restructuring Term Sheet shall
not, by itself, constitute a termination event pursuant to this Paragraph (e);

 

(f)

any of the covenants of the Supporting Secured Noteholders in this Agreement is
(i) breached in any respect by any Supporting Secured Noteholder, and such
breach materially impacts the ability of the Parties to consummate the
Restructuring or (ii) materially breached by Supporting Secured Noteholders
holding in the aggregate more than 50% in principal amount of the outstanding
Secured Notes held by the Supporting Secured Noteholders, and, in each case,
such breach is not cured within three business days after receipt of notice from
the Company to the Supporting Secured Noteholders of such breach; or

 

14



--------------------------------------------------------------------------------

(g)

the board of directors, board of managers, or such similar governing body of any
Debtor determines in good faith based on the advice of counsel of national
repute that proceeding with the Restructuring or any of the transactions
contemplated thereby would be inconsistent with applicable law or fiduciary
obligations under applicable law.

6.04. Effect of Termination. Upon the termination of this Agreement, (a) this
Agreement shall be of no further force and effect and each Party shall be
released from its commitments, undertakings and agreements under or related to
this Agreement, and shall have all the rights and remedies that it would have
had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to the Restructuring or otherwise, that it would
have been entitled to take had it not entered into this Agreement, including all
rights and remedies available to it under applicable law, and (b) to the extent
Bankruptcy Court permission shall be required for a Supporting Secured
Noteholder to change or withdraw (or cause to be changed or withdrawn) its vote
in favor of the Plan, no Party to this Agreement shall oppose any attempt by
such Party to change or withdraw (or cause to be changed or withdrawn) such
vote. Nothing in this Section 6.04 shall relieve any Party from (y) liability
for such Party’s breach of such Party’s obligations hereunder or (z) obligations
under this Agreement that expressly survive termination of this Agreement
pursuant to Section 7.27 hereof.

6.05. Termination Upon Effective Date of Plan. This Agreement shall terminate
automatically without further required action or notice upon the date that the
Plan becomes effective.

Section 7. Miscellaneous.

7.01. Agreement Effective Time. This Agreement shall become effective and
binding upon each of the Parties as of the date (the “RSA Effective Time”) when
counterpart signatures pages to this Agreement are executed and delivered by
(a) the Company, and (b) Secured Noteholders holding in the aggregate more than
67% in principal amount of the outstanding Secured Notes.

7.02. No Solicitation. This Agreement is not and shall not be deemed to be a
solicitation for votes for the acceptance of the Plan (or any other chapter 11
plan) for the purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise or a solicitation to tender or exchange any securities. The acceptance
of the Plan by the Supporting Secured Noteholders and any other party entitled
to vote thereon will not be solicited until the Bankruptcy Court enters an order
approving the Disclosure Statement and Solicitation Materials.

7.03. Company Fiduciary Duties. Notwithstanding anything to the contrary
contained herein, (a) nothing in this Agreement shall require the Company or any
directors, officers, managers or members of the Company or any of its
subsidiaries, in such person’s capacity as a director, officer, manager or
member of the Company or such subsidiary, to take any action, or to refrain from
taking any action, that would breach or be inconsistent with its or their
fiduciary obligations under applicable law, and (b) to the extent that such
fiduciary obligations, in the sole judgment of the Company, require the Company
or any directors, officers or members of the Company to take any such action, or
refrain from taking any such action, they may do so without incurring any
liability to any Party under this Agreement; provided, however, that nothing in
this Section 7.03 shall be deemed to amend, supplement or otherwise modify, or
constitute a waiver of, any Supporting Secured Noteholder Termination Event that
may arise as a result of any such action or omission.

 

15



--------------------------------------------------------------------------------

7.04. Purpose of Agreement. Each of the Parties acknowledges and agrees that
this Agreement is being executed in connection with negotiations concerning the
Restructuring.

7.05. Complete Agreement. This Agreement, including all exhibits hereto, is the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes any prior agreements and all other prior negotiations between and
among the Company and the Supporting Secured Noteholders (and their respective
advisors), oral or written, between the Parties with respect thereto, to the
maximum extent they relate in any way to the subject matter hereof; provided
that the Parties acknowledge that any confidentiality agreements (if any)
heretofore executed between the Company and any Supporting Secured Noteholder
shall continue in full force and effect in accordance with and only to the
extent of their respective terms. No claim of waiver, modification, consent or
acquiescence with respect to any provision of this Agreement shall be made
against any Party, except on the basis of a written instrument executed by or on
behalf of such Party.

7.06. Admissibility of this Agreement. Each Party agrees that this Agreement,
the Restructuring Term Sheet and all documents, agreements and negotiations
relating thereto (including any prior drafts of any of the foregoing) shall not,
pursuant to Rule 408 of the Federal Rules of Evidence, any applicable state
rules of evidence and any other applicable law, foreign or domestic, be
admissible into evidence or constitute an admission or agreement in any
proceeding involving a Party; provided, however, that the final execution
versions of this Agreement and the Exhibits thereto may be admissible into
evidence or constitute an admission or agreement in any proceeding to enforce
the terms of this Agreement and/or support the solicitation, confirmation and
consummation of the Restructuring.

7.07. Representation by Counsel. Each Party acknowledges that it has been
represented by counsel (or had the opportunity to be so represented and waived
its right to do so) in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived. This Agreement is the product
of arm’s length negotiations among the Parties and its provisions shall be
interpreted in a neutral manner and one intended to effect the intent of the
Parties. None of the Parties shall have any term or provision construed against
such Party solely by reason of such Party having drafted the same.

7.08. Independent Due Diligence and Decision-Making. Each Party confirms that
its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions and
prospects of the Company.

7.09. Several, Not Joint Obligations. The agreements, representations, and
obligations of the Parties under this Agreement are, in all respects, several
and not joint, including among the various Supporting Secured Noteholders. No
prior history, pattern, or practice of sharing confidences among or between the
Parties shall in any way affect or negate this Agreement.

7.10. Parties, Succession and Assignment. This Agreement shall be binding upon,
and inure to the benefit of, the Parties and their respective successors,
assigns, heirs, executors, estates, administrators and representatives. No
rights or obligations of any Party under this Agreement may be assigned or
transferred to any other person or entity except as otherwise expressly provided
herein. Nothing in this Agreement, express or implied, shall give to any person
or entity, other than the Parties (and those permitted assigns under
Section 3.03), any benefit or any legal or equitable right, remedy or claim
under this Agreement.

 

16



--------------------------------------------------------------------------------

7.11. No Waiver of Participation and Reservation of Rights. Except as expressly
provided in this Agreement or the Plan, nothing herein is intended to, nor does,
in any manner waive, limit, impair, or restrict any right of any Party or the
ability of each of the Parties to protect and preserve its rights, remedies and
interests, including without limitation, Claims against and interests in the
Company. If the Restructuring is not consummated, or following the occurrence of
a Supporting Secured Noteholder Termination Event, a Company Termination Event
or the termination of this Agreement, nothing herein shall be construed as a
waiver by any Party of any or all of such Party’s rights, and the Parties
expressly reserve any and all of their respective rights.

7.12. No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns, except as expressly set forth in this
Agreement.

7.13. Specific Performance. Each Party hereto recognizes and acknowledges that a
breach by it of any covenants or agreements contained in this Agreement would
cause the other Parties to sustain damages for which such Parties would not have
an adequate remedy at law for money damages, and therefore each Party agrees
that in the sole event of any breach, the other Parties shall be entitled to
seek the remedy of specific performance and injunctive or other equitable relief
(including attorney’s fees and costs) to enforce such covenants and agreements,
in addition to any other remedy to which such nonbreaching Party may be
entitled, at law or in equity, without the necessity of proving the inadequacy
of money damages as a remedy, including an order of the Bankruptcy Court
requiring any Party to comply promptly with any of its obligations hereunder.
Each Party further agrees that no other Party or any other person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 7.13,
and each Party (a) irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument and
(b) shall cooperate fully in any attempt by the other Party to obtain such
equitable relief.

7.14. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

7.15. Transaction Expenses. All Transaction Expenses incurred and invoiced up to
the Petition Date shall be paid in full prior to the Petition Date (without
deducting any retainers).

7.16. Counterparts. This Agreement may be executed and delivered in any number
of counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement.
Delivery of an executed copy of this Agreement shall be deemed to be a
certification by each person executing this Agreement on behalf of a Party that
such person and Party has been duly authorized and empowered to execute and
deliver this Agreement and each other Party may rely on such certification.
Delivery of any executed signature page of this Agreement by telecopier,
facsimile or electronic mail shall be as effective as delivery of a manually
executed signature page of this Agreement.

7.17. Amendments and Waivers.

 

(a)

Any amendment or modification of any term or provision of this Agreement or the
Restructuring and any waiver of any term or provision of this Agreement or of
the Restructuring or of any default, misrepresentation, or breach of warranty or
covenant hereunder shall not be valid unless the same shall be (i) in writing
and signed by the Company and the Required Supporting Secured Noteholders or
(ii) confirmed by email by both counsel to the Company and counsel to the
Secured Notes Ad Hoc Group representing that it is acting with the authority of
the Required Supporting Secured Noteholders.

 

17



--------------------------------------------------------------------------------

(b)

In determining whether any consent or approval has been given or obtained by the
Required Supporting Secured Noteholders, any Secured Notes held by any
then-existing Supporting Secured Noteholder, as applicable, that is in material
breach of its covenants, obligations or representations under this Agreement
shall be excluded from such determination, and the Secured Notes held by such
Supporting Secured Noteholder, as applicable, shall be treated as if they were
not outstanding.

 

(c)

Any waiver shall not be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent default,
misrepresentation, or breach of warranty or covenant.

 

(d)

The failure of any Party to exercise any right, power or remedy provided under
this Agreement or otherwise available in respect hereof at law or in equity, or
to insist upon compliance by any other Party with its obligations hereunder
shall not constitute a waiver by such Party of its right to exercise any such or
other right, power or remedy or to demand such compliance.

 

(e)

Notwithstanding anything to the contrary in this Section 7.17, no amendment,
modification or waiver of any term or provision of this Agreement or the
Restructuring shall be effective with respect to any Supporting Secured
Noteholder without such Supporting Secured Noteholder’s prior written consent to
the extent such amendment, modification or waiver materially affects such
Supporting Secured Noteholder (in its capacity as a Secured Noteholder) in a
manner that is disproportionately adverse to such Supporting Secured Noteholder
in relation to the other Supporting Secured Noteholders.

 

(f)

Notwithstanding the foregoing provisions of this Section 7.17, no written waiver
shall be required of the Company in the case of a waiver of a Supporting Secured
Noteholder Termination Event.

7.18. Notices. All notices (including, without limitation, any notice of
termination or breach) hereunder shall be in writing and delivered by email,
facsimile, courier or registered or certified mail (return receipt requested) to
the email address, address or facsimile number (or at such other address or
facsimile number as shall be specified by like notice) as set forth on Exhibit D
hereto. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile or email, shall be deemed
given when sent, provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
business day for the recipient.

7.19. Construction. Unless otherwise specified, references in this Agreement to
any Section or clause refer to such Section or clause as contained in this
Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import in this Agreement refer to this Agreement as a whole, and not to
any particular Section or clause contained in this Agreement. Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”.

 

18



--------------------------------------------------------------------------------

7.21. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction the remaining
terms and provisions hereof.

7.22. Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit or aid in the construction or interpretation of any
term or provision hereof and shall not affect in any way the meaning or
interpretation of this Agreement.

7.23. WAIVER OF TRIAL BY JURY. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING, WHETHER IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF OR RELATING TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY LEGAL PROCEEDINGS SHALL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

7.24. Submission to Jurisdiction. By its execution and delivery of this
Agreement, subject to the commencement of the Chapter 11 Cases, each of the
Parties hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of the Bankruptcy Court for purposes of any action, suit or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby. At any time prior to the filing of the Chapter
11 Cases, each of the Parties hereby irrevocably and unconditionally submits to
the exclusive jurisdiction of the state or federal courts located within in the
Borough of Manhattan, the City of New York in the State of New York for purposes
of any action, suit or proceeding arising out of or relating to this Agreement
or any of the transactions contemplated hereby. Each Party irrevocably waives,
to the fullest extent permitted by applicable laws, any objection it may have
now or hereafter to the venue of any action, suit or proceeding brought in such
courts or to the convenience of the forum.

7.25. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW
YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

7.26. Conflicts. In the event the terms and conditions set forth in the
Restructuring Term Sheet and in this Agreement are inconsistent, the
Restructuring Term Sheet shall control. In the event of any conflict among the
terms and provisions of the Plan, this Agreement and the Restructuring Term
Sheet, the terms and provisions of the Plan shall control. In the event of any
conflict among the terms and provisions of the Confirmation Order, the Plan,
this Agreement and the Restructuring Term Sheet, the terms of the Confirmation
Order shall control. In the event of any conflict among the terms and provisions
of this Agreement, the Restructuring Term Sheet and the Cash Collateral Orders,
the terms and provisions of the Cash Collateral Orders shall control. In the
event of any conflicts among the terms and provisions of this Agreement, the
Restructuring Term Sheet, the Cash Collateral Orders and the DIP Credit
Agreement, the DIP Credit Agreement shall control. Upon execution of the
Restructuring Documents, in the event of any conflict among the terms and
provisions thereof and of this Agreement or the Restructuring Term Sheet, the
applicable Restructuring Document shall control. Notwithstanding the foregoing,
nothing contained in this Section 7.26 shall affect, in any way, the
requirements set forth herein for the amendment of this Agreement.

 

19



--------------------------------------------------------------------------------

7.27. Survival. Notwithstanding the termination of this Agreement pursuant to
Section 6 hereof, the agreements and obligations of the Parties in this
Section 7 and Section 6.04 shall survive such termination and shall continue in
full force and effect for the benefit of the Parties in accordance with the
terms hereof; provided, however, that any liability of a Party for failure to
comply with the terms of this Agreement shall survive such termination.

Section 8. Forbearance. Commencing as of the RSA Effective Time and so long as
this Agreement has not been terminated, the Supporting Secured Noteholders
hereby (y) agree that such Supporting Secured Noteholders shall not, and shall
not request that the Secured Notes Trustee, and (z) direct the Secured Notes
Trustee not to (a) declare the Secured Notes to be immediately due and payable
or (b) exercise any rights or remedies available under the Secured Notes
Indenture or applicable Law (the “Forbearance”). Bristow Parent and the
Guarantors acknowledge and agree that the Forbearance is limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Secured Notes Indenture or any other Secured Notes Document are intended
pursuant to this Section 8 to (or shall) be affected hereby, all of which remain
in full force and effect unaffected hereby. By their delivery of an executed
copy of this Agreement to the Secured Notes Trustee, the Supporting Secured
Noteholders (who hold at least 25% in principal amount of the outstanding
Secured Notes) hereby direct the Secured Notes Trustee hereunder to forbear from
taking any of the actions specified in clauses (a) and (b) of the first sentence
of this paragraph. Capitalized terms used in this Section 8 and not otherwise
defined therein shall have the meanings given to such terms in the Secured Notes
Indenture.

Section 9. Disclosure. The Supporting Secured Noteholders hereby consent to the
disclosure of the execution and contents of this Agreement by the Company in the
Plan, the Disclosure Statement, the other documents required to implement the
Restructuring and any filings by the Company with the Bankruptcy Court or as
required by law or regulation; provided, however, that the Company shall not,
without the applicable Supporting Secured Noteholder’s prior consent, (a) use
the name of any Supporting Secured Noteholder or its controlled affiliates,
officers, directors, managers, stockholders, members, employees, partners,
representatives or agents in any press release or public filing or (b) disclose
the individual holdings of any Supporting Secured Noteholder to any person, but
may disclose the aggregate holdings in a single amount of all of the Senior
Secured Noteholders; provided, further, that the Company shall redact any such
information set forth in the foregoing clauses (a) and (b) of every Party to
this Agreement; provided, further, that, the Company shall be permitted to
disclose at any time the aggregate principal amount of, and aggregate percentage
of, the Claims, and the aggregate amount and percentage of Interests, held by
the Supporting Secured Noteholders. The Company and counsel to the Secured Notes
Ad Hoc Group shall (x) consult with each other before issuing any press release
or otherwise making any public statement or filing with respect to the
transactions contemplated by this Agreement, (y) provide to the other for review
a copy of any such press release or public statement or filing and (z) not issue
any such press release or make any such public statement or filing prior to such
consultation and review and the receipt of the prior consent of the other Party,
unless required by applicable law or regulations of any applicable stock
exchange or governmental authority, in which case, the Party required to issue
the press release or make the public statement or filing shall, prior to issuing
such press release or making such public statement or filing, use its
commercially reasonable efforts to allow the other Party reasonable time to
comment on such press release or public statement or filing to the extent
practicable. The Company shall cause the signature pages attached to this
Agreement to be redacted so as to exclude the identities of the Supporting
Secured Noteholders and amount of Claims and Interests held by each Supporting
Secured Noteholder to the extent this Agreement is filed on the docket
maintained in the Chapter 11 Cases, posted on the Company’s website(s) or
otherwise made publicly available. Within 24 hours of the RSA Effective Time,
the Company shall deliver to the Secured Notes Trustee for circulation to all
Secured Noteholders a true and correct copy of this Agreement (such copy to be
in form and substance acceptable to the Supporting Secured Noteholders and to be
redacted in a manner consistent with this Section 9).

[SIGNATURE PAGES FOLLOW]

 

20



--------------------------------------------------------------------------------

Exhibit A

Restructuring Term Sheet



--------------------------------------------------------------------------------

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES NOR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR,
UNTIL THE OCCURRENCE OF THE EFFECTIVE DATE IN THE RESTRUCTURING SUPPORT
AGREEMENT DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE PARTIES HERETO. NOTHING
HEREIN CONSTITUTES AN AGREEMENT, UNDERSTANDING OR COMMITMENT TO EFFECTUATE OR
IMPLEMENT A RESTRUCTURING ON THE TERMS DESCRIBED HEREIN OR ON ANY OTHER TERMS.

RESTRUCTURING TERM SHEET

INTRODUCTION

This term sheet (this “Term Sheet”) describes the terms of a restructuring of
Bristow Group Inc. (“Bristow” or the “Company”), a corporation organized under
the laws of the State of Delaware and certain of its directly- and
indirectly-owned subsidiaries listed on Annex A hereto (collectively, the
“Debtors” and such restructuring, the “Restructuring”)

The Restructuring will be accomplished through the commencement of cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) to implement the chapter 11 plan of reorganization (the
“Plan”) described herein and otherwise in form and substance acceptable to the
Debtors and the Required Consenting Noteholders (as defined below).

This Term Sheet is being agreed to in connection with entry by the Debtors and
certain holders (the “Secured Notes Ad Hoc Group”) of the Company’s 8.75% Senior
Secured Notes due 2023 (the “Secured Notes”) into that certain Restructuring
Support Agreement, dated as of May 10, 2019 (as may be amended, supplemented or
otherwise modified from time to time pursuant to the terms thereof, and
including this Term Sheet, and any other term sheets attached thereto, the
“RSA”). Pursuant to the RSA, and subject to the terms and conditions thereof,
the parties thereto have agreed to support the transactions contemplated herein
and therein. The legal and financial advisors to the Secured Notes Ad Hoc Group
are hereinafter referred to as the “Secured Notes Advisors”.

This Term Sheet does not include a description of all the terms, conditions, and
other provisions that are to be contained in the definitive documentation
governing the Restructuring, which remain subject to negotiation and completion
in accordance with the RSA and applicable bankruptcy law. The documents executed
to effectuate the Restructuring will not contain any material terms or
conditions that are inconsistent in any material respect with this Term Sheet or
the RSA.



--------------------------------------------------------------------------------

OVERVIEW OF THE RESTRUCTURING

In general, the Restructuring contemplates that:

 

  (a)

The Debtors will implement the Restructuring pursuant to the Plan on the terms
set forth in this Term Sheet, subject to the following conditions precedent:

 

  i.

With the cooperation and advice of the Debtors and their advisors, Secured Notes
Advisors to understand and analyze the Business Plan and Fleet Plan both of
which must be reasonably satisfactory to the Secured Notes Ad Hoc Group;

 

  ii.

No material modifications to the UK SAR contract. Bristow’s parent guarantee of
the UK SAR contract will “ride through” the Restructuring and otherwise be
unimpaired (or reinstated) pursuant to the Plan.

 

  (b)

The Secured Notes Ad Hoc Group or a subset thereof (in such capacity, the
“Financing Commitment Parties”) will provide a $75 million term loan (the “Term
Loan”) and a $75 million superpriority senior secured debtor-in-possession
financing facility commitment (respectively, the “DIP Facility Commitment” and
the “DIP Facility,” and together with the Term Loan, the “Financing Facility,”
and all related documents, orders and ancillary agreements, the “Financing
Facility Documents”).

 

  (c)

Commitments of the Secured Notes Ad Hoc Group (each such commitment subject to
the terms and conditions set forth in the RSA):

 

  i.

holders of Secured Notes who execute the RSA (the “Supporting Secured
Noteholders”) will consent to (A) the use of their cash collateral in accordance
with an agreed upon budget to fund the Chapter 11 Cases and (B) to the priming
of the liens on the collateral securing the Secured Notes (the “Prepetition
Collateral”) by the liens securing the DIP Facility;

 

  ii.

the DIP Commitment Parties will commit to provide the DIP Facility; and

 

  iii.

the Backstop Parties (as defined herein) will commit (the “Backstop
Commitments”) to backstop a $200 million new money rights offering (the “Rights
Offering”) of equity interests in the reorganized Company (the “Reorganized
Equity”).

This Term Sheet incorporates the rules of construction as set forth in section
102 of the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

GENERAL PROVISIONS REGARDING THE RESTRUCTURING

 

Term Loan / DIP Facility / Use of Cash Collateral   

The Financing Commitment Parties will provide a $75 million Term Loan on the
terms set forth in the term sheets governing the Term Loan and the other terms
to be agreed by the holders of at least 66 and 2/3% of the aggregate principal
amount of Secured Notes obligated under the RSA, and which must include at least
two unaffiliated members of the Secured Notes Ad Hoc Group (the “Required
Consenting Noteholders”) and the Company.

 

The DIP Facility shall be a senior secured superpriority new money
debtor-in-possession financing facility on terms as set forth in the DIP Term
Sheet and other Financing Facility Documents of $75 million.

 

The lenders under the Term Loan and the holders of the Secured Notes shall each
receive the following adequate protection (all as more fully set forth in the
interim and final orders authorizing the Debtors’ use of prepetition collateral
(the “Adequate Protection Orders”)):

 

•  Adequate protection claims to the extent of any diminution in value of such
parties’ existing collateral that is property of the estates;

 

•  Adequate protection liens on

 

•  unencumbered property of the Debtors,

 

•  on a senior basis, the collateral securing the Term Loan and Secured Notes
that is property of the estates, and

 

•  on a junior basis, collateral subject to any other valid and properly
perfected liens, including the collateral securing the Macquarie Financing
Facility and the PKAir Financing Facility, but not the Lombard Financing
Facility, in each case that is property of the estates;

 

•  Payment of interest at the rate specified in the Term Loan and the
non-default rate specified in the Secured Notes;

 

•  Payment of the reasonable and documented fees and expenses of the Secured
Notes Advisors (consisting of Davis Polk & Wardwell, PJT Partners, Haynes &
Boone, LLP, aviation counsel and special and local counsel in all relevant
jurisdictions);

 

•  Ongoing reporting under the Term Loan and Secured Notes;

 

•  The following “Adequate Protection Milestones”:

 

(i) the filing of a chapter 11 plan in form and substance satisfactory to the
Debtors, the “Required Lenders” (as defined in the Financing Facility Documents)
under the Term Loan (the “Required Term Loan Lenders”) and at least 66 and 2/3%
of the aggregate principal amount of Secured Notes (including at least two
unaffiliated holders thereof) (the “Required Secured Noteholders”) (an
“Acceptable Chapter 11 Plan”), and a disclosure statement related thereto, on or
before August 1, 2019;

 

3



--------------------------------------------------------------------------------

  

(ii)  entry of an order approving such disclosure statement, in form and
substance reasonably satisfactory to the Required Term Loan Lenders and the
Required Secured Noteholders, on or before the date that is 45 days after the
filing thereof;

 

(iii)  entry of an order confirming the Acceptable Chapter 11 Plan, in form and
substance reasonably satisfactory to to the Required Term Loan Lenders and the
Required Secured Noteholders, on or before the date that is 60 days after the
entry of an order approving the disclosure statement for the Acceptable Chapter
11 Plan;

 

       and (iv) substantial consummation of the Acceptable Chapter 11 Plan on or
before the date that is 30 days after the entry of an order confirming the
Acceptable Chapter 11 Plan.

 

The Adequate Protection Orders shall include a budget variance requirement
consistent with that provided for in the Financing Facility Documents, waivers
of section 506(c), 552(b)’s equities of the case exception, and any right to
apply the equitable doctrine of marshaling, among other customary terms and
provisions.

Rights Offering and Backstop Commitment   

The Secured Notes Ad Hoc Group or a subset thereof (in such capacity, the
“Backstop Parties”) shall backstop a $200 million new money Rights Offering to
be consummated on the Effective Date. The Reorganized Equity offered in the
Rights Offering shall dilute the otherwise fully-diluted Reorganized Equity
issued under the Plan.

 

Participants in the Rights Offering shall receive rights to purchase a
percentage of the Reorganized Equity (“Subscription Rights”) at a discount to
the Plan Equity Value (the “Rights Discount”) to be agreed between the Company
and the Required Consenting Noteholders. The percentage of the Reorganized
Equity to be available for purchase in the Rights Offering is to be agreed
between the Company and the Required Consenting Noteholders.

 

4



--------------------------------------------------------------------------------

  

The Rights Offering shall be offered or implemented pursuant to the terms of the
RSA and otherwise on the terms set forth in the Backstop Commitment Agreement to
be entered into by the Debtors and Backstop Parties (including all schedules and
exhibits thereto, the “Backstop Commitment Agreement”). Subscription Rights for
100% of the Rights Offering, less any amount the Debtors and the Required
Backstop Parties (as defined below) may determine to offer to any holders of
Unsecured Notes Claims, Pari Passu General Unsecured Claims or Other General
Unsecured Claims, shall be provided to the Secured Notes Ad Hoc Group.

 

The Reorganized Equity purchased through the Rights Offering shall dilute the
Reorganized Equity issued under the plan on account of any pre-petition claims
(which Reorganized Equity for avoidance of doubt shall be subject to dilution
for the MIP).

Exit Facility    In an amount and structure to be determined. Treatment of DIP
Facility    DIP Facility claims shall be repaid in cash, in full on the
Effective Date (subject to the Equity Conversion Option set forth in the
Financing Facility Documents); provided that the DIP Facility may be rolled into
an Exit Facility on a dollar-for-dollar basis, the terms of such Exit Facility
to be agreed upon and acceptable to the DIP Lenders; provided, further that upon
the DIP Maturity Date (as defined in the DIP Facility), if a chapter 11 plan has
not become effective, all outstanding principal amounts of the DIP Facility (and
all other accrued amounts, including, without limitation, accrued interest and
all accrued fees, expenses and other amounts under the DIP Facility) shall
immediately become due and payable in cash. Treatment of Term Loan    Subject to
the Equity Conversion Option, Term Loan claims shall be repaid in cash, in full
or reinstated pursuant to section 1124 of the Bankruptcy Code. Treatment of
Existing Secured Financing and Existing Aircraft Leases    To be determined
following the Secured Notes Advisors’ review of fleet information and business
plan, in working with the Company and its advisors (other than the Lombard
(BULL) Financing Facility, which shall receive the treatment set forth below).

 

5



--------------------------------------------------------------------------------

Plan Treatment of Secured Notes Claims    On the Effective Date, subject to the
dilution as a result of the MIP and Rights Offering, each holder of a Secured
Notes Claim shall receive its pro rata share of a percentage of the Reorganized
Equity equal to (a) 100% minus (b) the Unsecured Notes Reorganized Equity
Percentage. Treatment of Unsecured Notes Claims   

“Consensual Treatment”: If the class of Unsecured Notes Claims (consisting of
the 6.25% Senior Unsecured Notes and the 4.5% Senior Convertible Notes) has
accepted the Plan as specified herein pursuant to Bankruptcy Code §1126(c), then
on the Effective Date, each holder of an Unsecured Notes Claim shall receive its
pro rata share of: (i) Reorganized Equity (subject to dilution as a result of
the MIP and the Rights Offering) in an amount to be agreed upon by the Debtors
and the Required Consenting Noteholders (the “Consensual Unsecured Notes
Reorganized Equity”) and (ii) any other rights or recovery that may be agreed
upon by the Debtors and the Required Consenting Noteholders.

 

“Nonconsensual Treatment”: If the classes of Unsecured Notes Claims have not
accepted the Plan as specified herein pursuant to Bankruptcy Code §1126(c), then
on the Effective Date, each holder of an Unsecured Notes Claim shall receive its
pro rata share of the percentage of the Reorganized Equity determined by the
Court to satisfy the best interests test (the “Nonconsensual Unsecured Notes
Reorganized Equity”) (subject to dilution from the Rights Offering and the MIP,
and the difference between the Consensual Unsecured Notes Reorganized Equity and
the Nonconsensual Unsecured Notes Reorganized Equity, the “Secured Notes
Retained Reorganized Equity”).

 

The foregoing Consensual Treatment and Nonconsensual Treatment may be modified
by agreement among the Debtors and the holders of the Unsecured Notes, with the
consent of the Required Consenting Noteholders.

Treatment of Pari Passu General Unsecured Claims    On the Effective Date, each
holder of a general unsecured claim that ranks pari passu with the Unsecured
Notes Claims (“Pari General Unsecured Claims”) shall receive either (i) if the
class of Pari General Unsecured Claims votes in favor of the Plan, its pro rata
share of the Consensual Unsecured Notes Reorganized Equity or (ii) of such class
does not vote in favor of the Plan, its pro rata share of the percentage of the
Reorganized Equity determined by the Court to satisfy the best interests test.

 

6



--------------------------------------------------------------------------------

Treatment of Other General Unsecured Claims    The treatment of the General
Unsecured Claims that are not pari passu is TBD, subject to agreement between
the Company and the Required Consenting Noteholders. Treatment of Bristow
Guarantee of UK SAR Contract    The guarantee of the UK SAR contract by BGI and
any of its affiliates shall be unaffected by the Restructuring and shall be
unimpaired or reinstated under the Plan. Treatment of Lombard (BULL) Financing
Facility    Reinstated. Pension, Employment and Related Claims    The Debtors
intend that existing employee benefit, insurance, retirement plans and other
programs of existing employees will be unaffected by the Restructuring and
assumed by (or transferred to) the Reorganized Debtors on the Effective Date,
all of which shall be subject to the review and consent of the Required
Consenting Noteholders. Treatment of Existing Equity Interests    On the
Effective Date, all Existing Equity Interests will receive such treatment as
consented to by the Required Consenting Noteholders. Management Incentive Plan
(“MIP”)    Up to 10.0% of the Reorganized Equity on a fully diluted basis shall
be reserved for the MIP Reorganized Equity pursuant to a MIP acceptable to the
Required Consenting Noteholders and, for avoidance of doubt, shall dilute the
Rights Offering Reorganized Equity and all other distributions of Reorganized
Equity. Retained Causes of Action    The Reorganized Company shall retain all
causes of action as specified in the Plan supplement, including without
limitation any claims and causes of action against Columbia Helicopters and
chapter 5 causes of action. Plan Equity Value    Approximately $[TBD] million
(the “Plan Equity Value”). Tax Matters    The Restructuring shall be structured
to preserve, to the greatest extent practicable, the Company’s net operating
losses and any other of the Company’s tax attributes.

 

7



--------------------------------------------------------------------------------

Organizational and Governance Matters    The members of the board of directors
of the Reorganized Company immediately following the Effective Date (the “New
Board”) shall include the Chief Executive Officer. The total number of board
members, the identity of each other member, other organizational, governance and
securities registration matters shall be provided in the new organizational
documents in the Plan supplement, and in any case shall include customary
minority protection rights for minority shareholders and all respects subject to
the consent of the Required Consenting Noteholders in consultation with the
Company. Conditions Precedent to the Effective Date   

The occurrence of the Effective Date shall be subject to the satisfaction of
certain conditions precedent customary in transactions of the type described
herein, including, without limitation, the following:

 

•   All definitive documentation for the Restructuring shall have been executed
and remain in full force and effect, which definitive documentation shall be in
form and substance reasonably acceptable to at least two unaffiliated Backstop
Parties collectively holding at least 66 and 2/3% of the Backstop Commitments
(the “Required Backstop Parties”), the Supporting Secured Noteholders, the
Financing Commitment Parties and the Debtors, in accordance with the
Restructuring Support Agreement and any applicable consent threholds provided
therein.

 

•   All requisite filings with governmental authorities and third parties shall
have become effective, and all such governmental authorities and third parties
shall have approved or consented to the Restructuring, to the extent required.

 

•   All documents contemplated by the Restructuring Support Agreement to be
executed and delivered on or before the Effective Date shall have been executed
and delivered.

Releases and Exculpation    Effective upon the Effective Date, to the fullest
extent permitted by applicable law, each of (I) the Debtors, (ii) the Backstop
Parties, (iii) the Financing Commitment Parties, (iv) the members of the Secured
Notes Ad Hoc Group and (v) each holder of a claim against the Debtors that does
not opt out of the releases in the Plan1 (collectively, the “Released Parties”
and the “Releasing Parties”) shall release, acquit and discharge each Released
Party and, each Released Party’s current or former directors, members, managers,
officers, affiliates, subsidiaries, shareholders, partners, consultants,
investment bankers, financial advisors, subsidiaries, principals, employees,
agents, managed funds representatives, representatives, accountants, attorneys

 

1 

The RSA shall require all parties who sign it to vote in favor of the Plan and
not to opt-out of the releases and exculpations in the Plan.

 

8



--------------------------------------------------------------------------------

   and other advisors (each a “Representative” and, collectively, the
“Representatives”) and any Representatives of such Representatives, together
with such party’s predecessors, successors, heirs, executors, and assigns, in
each case, in their respective capacity as such, from any and all claims,
counterclaims, demands, debts, accounts, contracts, liabilities, actions and
causes of action arising on or prior to the Effective Date of any kind, nature
or description, whether known or unknown, matured or unmatured, foreseen or
unforeseen or liquidated or unliquidated, arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, arising out of
or related to the Restructuring or any other matter relating to the Debtors or
their operations, other than (a) any obligation arising under or pursuant to
this Agreement or the Definitive Documents (as defined in the Restructuring
Support Agreement) or any other documentation providing for implementation of
the Restructuring, or (b) claims that a court of competent jurisdiction
determines by a final order no longer subject to appeal to have constituted
fraud, gross negligence, or willful misconduct.

Annex A

Schedule of Debtors

Bristow Group Inc.

BHNA Holdings Inc.

Bristow Alaska Inc.

Bristow Helicopters Inc.

Bristow U.S. Leasing LLC

Bristow U.S. LLC

BriLog Leasing Ltd.

Bristow Equipment Leasing Ltd

 

9



--------------------------------------------------------------------------------

Exhibit B

Transferee Joinder

The undersigned (“Transferee”) hereby (i) acknowledges that it has read and
understands a RESTRUCTURING SUPPORT AGREEMENT (the “Agreement”), dated as of
May 10, 2019 among Bristow Group Inc., certain subsidiaries thereof party
thereto, [Transferor’s Name], and certain holders of the 8.75% Senior Secured
Notes due 2023 issued by Bristow Group Inc., and (ii) agrees to be bound by all
of the terms and conditions thereof to the extent and in the same manner as if
Transferee was a Supporting Secured Noteholder thereunder, and shall be deemed a
“Supporting Secured Noteholder” and a “Party” under the terms of the Agreement.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Agreement.

Date Executed: ______, [____]

 

[TRANSFEREE’S NAME] By:     Name:  

Title:

 

Aggregate Amount of Secured Note Claims (whether owned directly by such
Transferee or for which such Transferee, subject to Section 5.06 of this
Agreement, has investment or voting discretion or control):

 

 

Total Principal Amount of any other Claims (whether owned directly by such
Transferee or for which such Transferee, subject to Section 5.06 of this
Agreement, has investment or voting discretion or control):

 

Total Principal Amount of Interests (whether owned directly by such Transferee
or for which such Transferee, subject to Section 5.06 of this Agreement, has
investment or voting discretion or control):

 

[Address]

Attention: [•]

Fax: [•]

Email: [•]



--------------------------------------------------------------------------------

Exhibit C

Additional Party Joinder

The undersigned (“Additional Party”) hereby (i) acknowledges that it has read
and understands a RESTRUCTURING SUPPORT AGREEMENT (the “Agreement”), dated as of
May 10, 2019, by and among Bristow Group Inc., certain subsidiaries thereof
party thereto and certain holders of the 8.75% Senior Secured Notes due 2023
issued by Bristow Group Inc., and (ii) agrees to be bound by the terms and
conditions thereof to the extent and in the same manner as if Additional Party
was a Supporting Secured Noteholder thereunder, and shall be deemed a
“Supporting Secured Noteholder” and a “Party” under the terms of the Agreement.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Agreement.

Date Executed: ______, [____]

 

[ADDITIONAL PARTY’S NAME] By:     Name:  

Title:

 

Aggregate Amount of Secured Note Claims (whether owned directly by such
Additional Party or for which such Additional Party, subject to Section 5.06 of
this Agreement, has investment or voting discretion or control):

 

 

Total Principal Amount of any other Claims (whether owned directly by such
Additional Party or for which such Additional Party, subject to Section 5.06 of
this Agreement, has investment or voting discretion or control):

 

Total Principal Amount of Interests (whether owned directly by such Additional
Party or for which such Additional Party, subject to Section 5.06 of this
Agreement, has investment or voting discretion or control):

 

[Address]

Attention: [•]

Fax: [•]

Email: [•]



--------------------------------------------------------------------------------

Exhibit D

Notice Provisions

If to the Company:

Bristow Group Inc.

2103 City West Blvd., 4th Floor

Houston, Texas 77042

Attention: Mr. Justin Mogford

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

Attention: James R. Prince (jim.prince@bakerbotts.com), Omar Alaniz

(omar.alaniz@bakerbotts.com) and Ian E. Roberts (ian.roberts@bakerbotts.com)

-and-

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York 10112

Attention: Emanuel Grillo (emanuel.grillo@BakerBotts.com)

If to the Supporting Secured Noteholders:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Damian S. Schaible (damian.schaible@davispolk.com) and Natasha
Tsiouris

(natasha.tsiouris@davispolk.com)